DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1, 4-8, and 10-20 are allowed in this Office action.

Terminal Disclaimer
The terminal disclaimer filed on November 28, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Pat. No. US 10,303,675 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this instant Examiner’s amendment was given in a telephonic communication (see attached Interview Summary) from Applicant’s representative Mr. Scott Kokka on February 23, 2021.
The claims are amended as presented below and will replace all previous versions of claims:
Claim 1. (Currently Amended) A computer-implemented method comprising: 
receiving input indicative of a command to alter a data object used in a programming environment; 
examining a data structure that maps data objects used in the programming environment to external data records of an external database , wherein the external database is a Google Sheets database; 
formatting the external data records to conform to one or more data formats associated with a platform associated with the programming environment, wherein the platform is a Salesforce application development platform;
parsing the external data records , the external data records are parsed by calling an application program interface (API) associated with the external database within the programming environment, wherein the external data records are parsed without copying the external data records to an internal database of the platform;
mapping the external data records according to the one or more specifications after and the parsing are performed, the external data records being mapped to the data object in the one or more data formats and according to the one or more specifications associated with the platform; 
identifying, based on the examining, [[an]] a record of the external data records corresponding to the data object; 
the API, wherein receipt of the metadata causes the external database to formulate an instruction, the execution of which causes the identified 
synchronizing the external data records based on changes made to the data objects in real time without requiring an explicit synchronization request.  
Claims 2-3. (Canceled)  
Claim 4. (Currently Amended) The computer-implemented method of claim [[3]] 1, the calling causes the external data records to be read from [[a]] the Google Sheets database
Claim 5. (Currently Amended) The computer-implemented method of claim 4, further comprising: 
formatting, based on the parsing, the external data records to ensure that the external data records read from the Google Sheets database conforms to a specification of the programming environment.  
Claim 6. (Currently Amended) The computer-implemented method of claim 5, further comprising: 3Atty. Docket No.: FIN-002CON1 Serial No.: 16/418,928 

creating the data structure by mapping the external data records to the data objects used in the programming environment.  
Claim 7. (Currently Amended) The computer-implemented method of claim [[3]] 1, further comprising: 
referencing the external data records of the external database and the data objects in the programming environment on a continual basis, wherein the referencing enables a given record of the external data records in the Google Sheets database to be updated in near real time when a change is made to a corresponding data object of the one or more data objects via a Salesforce interface, and a given data object of the one or more data objects in the programming environment to be updated in near real time when a change is made to a corresponding external of the external data records via a Google Sheets interface.  
Claim 8. (Currently Amended) A non-transitory computer-readable medium with instructions stored thereon that, when executed by a processor, cause the processor to perform operations comprising: 
accessing a programming environment associated with a Salesforce application development platform; 
examining a data structure that maps external data records from a Google Sheets database to data objects used in the programming environment 
formattingrecords to ensure that the external data records one or more formats associated with the Salesforce application development platform[[,]];
parsing the external records a specification associated with the Salesforce application development platform, the external data records are parsed by calling an application program interface (API) associated with the Google Sheets database within the programming environment, wherein the external data records are parsed without copying the external data records to an internal database of the platform; 
establishing a lookup relationship by mapping the external data records to one or more data objects in the programming environment after and the parsing are performed, the external data records being mapped to the one or more data objects in the one or more data formats and according to the specification associated with the Salesforce application development platform; and 
referencing the external data records in the Google Sheets database and the one or more data objects in the programming environment on a continual basis, wherein the referencing enables a given record of the external data records in the Google Sheets database to be updated in near real time when a change is made to a corresponding data object of the one or more data objects via a Salesforce interface, and a given data object of the one or more data objects in the programming environment to be updated in near real time when a change is made to a corresponding external of the external data records via a Google Sheets interface, wherein
metadata indicative of a command associated with the change is transmitted to the API to cause the Google Sheets database to update the given record without an explicit synchronization request.  
Claim 9. (Canceled)
Claim 10. (Original) The non-transitory computer-readable medium of claim 8, wherein logic in the programming environment is implemented using an Apex programming language.  
Claim 11. (Currently Amended) The non-transitory computer-readable medium of claim 8, wherein the reading is performed by a Lightning Connect adapter that is responsible for interfacing with the API 
	Claim 12. (Currently Amended) The non-transitory computer-readable medium of claim 8, wherein the reading comprises: 
analyzing the external data records to determine content of each cell of a spreadsheet that is represented by the external data records.  
Claim 13. (Original) The non-transitory computer-readable medium of claim 12, wherein the lookup relationship is dynamically updated based on the content determined to be in each cell of the spreadsheet.  
Claim 14. (Currently Amended) The non-transitory computer-readable medium of claim 8, wherein the referencing enables the Salesforce interface to present a live view of the external data records residing in the Google Sheets database.  
Claim 15. (Currently Amended) The non-transitory computer-readable medium of claim 8, wherein the establishing is based on algorithmic logic that considers content of each cell of a spreadsheet that is represented by the external data records, rather than column headers or row headers.  
Claim 16. (Currently Amended) The non-transitory computer-readable medium of claim 8, wherein the change associated with the external data records is the creation 
Claim 17. (Currently amended) An electronic device comprising: 
a memory that includes instructions for synchronizing information across a customer relationship management (CRM) platform and an external service, wherein the instructions, when executed by a processor, cause the processor to: 
access a programming environment associated with the CRM platform, wherein the CRM platform is a Salesforce application development platform; 

examine a data structure that maps external data records to one or more data objects used in the programming environment, wherein the external database is a Google Sheets database; 
format the external data records to conform to one or more data formats associated with the CRM platform[[,]];
parse the external data records one or more specifications associated with the CRM platform, the external data records are parsed by the API within the programming environment, wherein the external data records are parsed without copying the external data records to an internal database of the platform;
map the external data records to the one or more data objects records being mapped to the one or more data objects in the one or more data formats and according to the one or more specifications 7Atty. Docket No.: FIN-002CON1associated with the platform after the external data records being formatted and parsed 
continually reference the external data records the continual referencing causes the external data records and the one or more data objects to be synchronized in near real time when a change is made to the one or more data objects or at least one of the external data records, wherein metadata indicative of a command associated with the change is transmitted to the API causing the external database to update the external data records without an explicit synchronization request.  
Claim 18. (Currently Amended) The electronic device of claim 17, wherein the adapter is configured to produce a mapping that establishes a lookup relationship between the external data records 
Claim 19. (Currently Amended) The electronic device of claim 18, wherein the mapping includes a unique identifier value for each records.  
Claim 20. (Currently Amended) The electronic device of claim 19, wherein each of the external data records represents content of a cell within a spreadsheet maintained by the external service.



Summary of Related Prior Arts
The prior arts on record are summarized as follows:
i)	Mondri et al. (Pub. No. US 2015/0026075) teaches controlling customer relationship management (CRM) data through actions in a spreadsheet application. A spreadsheet application may be configured to enable CRM data to be imported from a CRM application and to enable the CRM data to be manipulated employing native spreadsheet capabilities. A CRM application pane may be displayed within the spreadsheet application to enable data to be selected to be imported into the spreadsheet application. The CRM application pane may also display additional CRM information related to selected content displayed within the spreadsheet application. The CRM application pane may further enable collaborative functionalities such as communication with other users associated with the CRM application, taking notes and scheduling tasks, as some examples. Data changes made within the spreadsheet application may be saved and exported back to the CRM application.
ii)	Wilton et al. (Pat. No. US 10,152,499) teaches a hosted database service may receive a request to replicate data between two locations. Data may be replicated serially during an initial observation period. During the observation period, replication data may be analyzed to detect access patterns involving transaction delimiters and sequential or closely-timed access to data. Related tables may be assigned to replication groups. Replication data for the replication groups may be sent and processed in parallel. During parallel replication, effectiveness of the replication data may be monitored and the replication groups may be periodically readjusted. 
Salesforce (“Force.com Apex Code Developer’s Guide”, published on December 17, 2015, all pages) teaches a concept wherein Salesforce has changed the way organizations do business by moving enterprise applications that were traditionally client-server-based into an on-demand, multitenant Web environment, the Force.com platform. This environment allows organizations to run and customize applications, such as Salesforce Automation and Service & Support, and build new custom applications based on particular business needs. To address seamless integration between Salesforce and internal databases, and to revolutionize the way that developers create on-demand applications, Salesforce introduces Force.com Apex code, the first multitenant, on-demand programming language for developers interested in building the next generation of business applications.
iv)	Salesforce II (“Magical External Objects: Seamless Integration is Here”, https://www.youtube.com/watch?v=GGvCcuTbhZE, published on November 17, 2014) teaches seamless synchronization between Google Spreadsheet and internal database applications using External Objects schema. Information from outside the organization, a Google sheet, for instance, can be read and use it in daily operations of the organization wherein the read information will not be stored in the organization wherein the information can be used like any other custom object (almost) without having to worry about the data storage limit or syncing data.
v) 	Mackin et al. (Pub. No. US 2004/0243794) teaches automatically transitioning configuration settings among computer systems. Multiple configuration settings comprising a computer "personality" are located on a source computing system using multiple transition rules from a personality object. The configuration settings are 
vi)	Aral et al. (Pat. No. US 8,195,770) teaches mirroring write operations from a local storage system to a remote storage system. Such mirroring comprises intercepting I/O transactions to a storage disk of the local storage system, identifying a series of write transactions to said storage disk from the intercepted I/O transactions, storing an exact copy of the series of write transactions within a series of files that are created on a file-system of the local storage system, and transmitting the series of files from the local storage system to the remote storage system to accommodate a reproduction at the remote storage system of the series of write transactions as issued to said storage disk of the local storage system. 
vii)	Muppalaneni et al. (Pat. No. US 7,325,109) teaches mirroring data on a first storage server and a second storage server. Write commands are queued at the first storage server between consistency points. The write commands are to write data corresponding to a file system of the first storage server to a local mass storage device coupled to the first storage server. At a start of each consistency point, the write commands are sent to a local mass storage device and to a remote mass storage 

Reasons for Allowance
The following is an examiner's statement of reasons for allowance of Claims 1, 4-8, and 10-20:
In interpreting the currently amended claims filed on 28 November 2020, the available prior art of record, the prosecution histories of the instant application and the parent application associated with the Terminal Disclaimer above, and the interview dated 23 February 2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 1, 8, and 17.
Other dependent claims are also allowed based on their dependencies on claims 1, 8, and 17.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

          /SON T HOANG/Primary Examiner, Art Unit 2169                                                                                                                                                                                                                 February 23, 2021